ORDER

PER CURIAM.
AND NOW, this 1st day of October, 2008, the Petition for Allowance of Appeal is GRANTED. The issues, reframed for purposes of clarity, are:
1. Where divorced or separated parents have joint custody of a child pursuant to an order of court, is that child per se a legal resident in both parents’ households for purposes of the receipt of underinsured motorist benefits pursuant to the Motor Vehicle Financial Responsibility Law?
2. Considering the totality of the circumstances, was decedent Timothy Weryha a legal resident of Father’s household for purposes of the receipt of underinsured motorist benefits pursuant to the Motor Vehicle Financial Responsibility Law?